Being unable to agree to the conclusion reached in the leading opinion in this case written by Mr. Justice Blease, I most respectfully dissent for the reasons I shall briefly state. The transcript of record contains the following brief statement and synopsis of the issues which are quotted herewith for the purpose of convenient reference:
                           "STATEMENT
"This controversy arose on account of the discontinuance by defendant of plaintiff's electric light service, and resulted in four suits, the complaints in which are hereinafter set forth.
"The several complaints were served on or about March 10, 1926, and came on for trial before his Honor, J.K. Henry, and a jury on March 24, 1926, and resulted in a verdict for plaintiff for $455 actual damages and $1,000 punitive damages.
"Upon a motion duly noticed defendant moved that all of the cases be consolidated and tried together, upon the ground that they all arose out of the same transaction and that defendant was entitled in order to avoid a multiplicity of suits to a trial of all the actions together. This motion for consolidation was granted as to three of the cases, but refused as to the fourth case, and such refusal forms the basis of one of the exceptions. Motions for nonsuit, direction of a verdict, and for a new trial were duly made, all of which were overruled, and within due time defendant served notice of intention to appeal. *Page 110 
                             "ISSUES
"The three complaints which were consolidated, omitting formal parts, are as follows:
"First:
"(1) That the defendant is a corporation created and existing under the laws of South Carolina and was at the time hereinafter mentioned, and is now, a resident and citizen of South Carolina, and on said date the plaintiff was and is now a resident and citizen of South Carolina.
"(2) That on January 20, 1925, the plaintiff became a subscriber to the electric service of the defendant and continued as a subscriber until December 22, 1925. The defendant and its agents negligently, carelessly, recklessly, willfully, unlawfully, and in a high-handed and outrageous manner entered the premises of the plaintiff and discontinued his said electric service, thereby greatly inconveniencing, annoying, embarrassing, and humiliating the plaintiff, to his damage $3,000.
"Second:
"(1) That at the time hereinafter mentioned the defendant was a corporation created and organized under the laws of South Carolina and was, and is now, a resident and citizen of South Carolina.
"(2) That on or about December 22, 1925, the defendant and its agents, after having been by the plaintiff first forbidden to do so, entered on the premises of the plaintiff and willfully, maliciously, and unlawfully trespassed thereon and disconnected and discontinued the electric service of the plaintiff, the plaintiff having forbidden the said defendant and its agents to disconnect and discontinue his said electric service.
"(3) That the acts and conduct of the defendant and its agents as aforesaid were negligent, reckless, willful, unlawful, and outrageous, and said unlawful acts and conduct of the defendant as aforesaid greatly inconvenienced, *Page 111 
annoyed, embarrassed, and humiliated the plaintiff, to his damage $3,000.
"Third:
"(1) That at the time hereinafter mentioned the defendant was a corporation chartered and organized under the laws of South Carolina, and was and is now a resident and citizen of South Carolina.
"(2) That at the time mentioned the plaintiff was, and is now, a resident and citizen of South Carolina.
"(3) That on December 22, 1925, the defendant negligently, carelessly, recklessly, willfully, and unlawfully discontinued the electric service of the plaintiff.
"(4) That the plaintiff has made demand upon the defendant and its agents to restore his electric service which was unlawfully discontinued as aforesaid, but the said defendant has negligently, recklessly, wantonly, and willfully refused to connect and restore the said electric service of the plaintiff as aforesaid, thereby causing the plaintiff great inconvenience, annoyance, and humiliation, to his damage $10,000.
"The complaint which was not consolidated is as follows:
"(1) That at the time hereinafter mentioned the defendant was a corporation chartered and organized under the laws of South Carolina and was a citizen of that state engaged in the business of manufacturing and selling gas and electricity to the people of Columbia and other towns and citizens of South Carolina, and upon information alleges the defendant is worth $20,000,000.
"(2) That at the time hereinafter mentioned the plaintiff was a resident and citizen of South Carolina.
"(3) That on December 22, 1925, the defendant and its agents negligently, unlawfully, recklessly, wantonly, and willfully entered the premises of the plaintiff and discontinued his electric service. *Page 112 
"(4) That since the discontinuance of the said electric service of the plaintiff as aforesaid he has made repeated demands of the defendants and its agents to restore his said electric service, but the said defendant and its agents have negligently, wantonly, carelessly, recklessly, and willfully refused to restore the electric service of the plaintiff aforesaid, thereby causing the plaintiff great inconvenience, annoyance, embarrassment, and humiliation, to the damage of the plaintiff $10,000.
                             "ANSWER
"The answer of the defendant in each of the cases set up a general denial and alleged that the furnishing and discontinuance of plaintiff's electric service were in accord with the rules and regulations of the defendant, and rules and regulations promulgated or approved by the Railroad Commission of South Carolina, and also in accordance with contracts between plaintiff and defendant, and, further, that defendant's entry upon plaintiff's premises was in pursuance of a right granted defendant in writing on January 19, 1925, and duly recorded in the clerk's office for Richland County, and in each of the cases the answer further set up that another action was pending between plaintiff and defendant upon the same cause of action."
The question presented at the threshold of the consideration of the appeal is the question raised by the exception imputing error to his Honor, J.K. Henry, presiding Judge, in refusing the motion of the defendant to consolidate and try together all four of the cases in question. As shown in the statement quoted, his Honor, Judge Henry, ordered a consolidation of the first, second, and third cases, but refused the motion as to what was termed the fourth case. Appellant based its motion to consolidate all of the cases "upon the ground that they all arose out of the same transaction and that defendant was entitled in order to avoid a multiplicity of suits to a trial of all of the actions together." In *Page 113 
refusing the motion as to the fourth suit, his Honor did not state the grounds upon which the refusal was based, so far as the record discloses, and we must therefore look to the allegations contained in the several complaints and to what transpired before the Court for an answer. All of the actions set forth under the several suits, being connected with the same transaction, under Section 430, Vol. 1, Code of 1922, could have been united in the same complaint. While this may be done under this section of the Code, it is not mandatory, and neither was it mandatory on the Circuit Judge to grant such motion for consolidation. As pointed out in the leading opinion, the complaints of the first and second case contain no allegation as to the plaintiff's demand on the defendant to restore the electric light service nor as to defendant's failure and refusal to comply with such request and demand, whereas the third and fourth suits contain such allegations. Thus it is clear that under the third and fourth suits the plaintiff sought damages for defendant's failure and refusal to restore electric service, whereas, in the first and second suits, he did not seek such damages. This distinction furnished the Circuit Judge some ground for refusing defendant's motion for consolidation as to the fourth suit, taking the view, evidently, that the plaintiff should be permitted to try this special issue raised in the fourth suit separately, bearing in mind that, should the other issues raised in the fourth suit be adjudicated in the trial of the other suits, the Court could issue the proper order at the proper time for the protection of the parties.
As to the consolidation of the third case with the first and second cases, I think this should not have been done, and I am of the opinion that it occurred through oversight, his Honor very likely having overlooked the fact that the third suit also contained an allegation as to the refusal of the defendant to restore the service as contained in the fourth suit, but the defendant had no right to complain concerning the Judge's action as to this. The plaintiff was the only one to *Page 114 
complain, and, instead of appealing from the Judge's order consolidating the third suit with the first and second suits, the plaintiff, by his counsel, announced in open Court that in the consolidated suit (suits 1, 2, and 3) he would not ask for damages for failure to restore service and the defendant made no objection to this. Therefore the complaints in the consolidated suit (consolidation of suits 1, 2, and 3) must be considered as containing no allegation as to the defendant's failure to restore service and that that issue was left to be tried on the trial of the fourth suit. I think, under the circumstances, that his Honor, Judge Henry, made a proper disposition of the motion to consolidate as to the fourth suit and that his ruling should not be disturbed.
In this connection, I might add that the authorities cited in the leading opinion on this question are not, according to my view, in conflict with the conclusion I have reached, but are in support of the same. The section of the Code to which reference is made in the leading opinion, as is pertinent, is as follows:
"What Causes of Action May be Joined — The plaintiff may unite, in the same complaint, several causes of action, whether they be such as have been heretofore denominated legal or equitable, or both, where they all arise out of: 1. The same transaction, or transactions connected with the same subject of action; or. * * *"
Granting that the case comes squarely under this section of the Code and that the plaintiff could have alleged all causes of action that he had in one complaint, and further granting that such provision of the Code was intended for the benefit of the defendant as well as for the plaintiff (though it is not so stipulated), I call attention to the fact that this section of the Code referred to is not mandatory, and when questions arise that come within the purview of the provisions of this section of the Code, the question must, of necessity, be left largely to the wise discretion of the trial Judge, just as many other matters that arise before him during *Page 115 
the trial must, of necessity, be trusted to his wise discretion, and, unless there is a manifest abuse of the trial Judge's discretion, his ruling should not be disturbed, even though the members of this Court should think that they would have made a different ruling if they had been on the Court below.
As to the case of Cline v. Railway, 110 S.C. 534;96 S.E., 532, to which attention is called, that case simply holds, in effect, that causes of action of the nature in question may, under the provisions of the section of the Code referred to, be united and tried together, but it does not follow that they must be so united and tried together. The same may be said of the other authorities cited. According to my view, the trial Judge is the proper tribunal to decide such questions, and, in the case at bar, the trial Judge having exercised his wise discretion and decided that the suit referred to as the fourth suit ought not to be consolidated and tried together with the first, second, and third suits, this Court should not interfere. Of necessity, there are some matters that must be left to the discretion of a trial Judge and this is one. It is true the discretion of a trial Judge in some instances, such as mandamus, must be guided by law and cannot be exercised on a denial of a plain legal duty, but, as stated above, there is nothing in the section of the Code referred to requiring the Court to consolidate suits. The provision is that the plaintiff may unite such actions in one complaint, and because the trial Judge refused the defendant's motion to consolidate all of the suits in question furnishes no ground for this Court to interfere, according to my view. The trial Judge has not only exercised a wise discretion in refusing the motion, but passed upon the merits of the motion and in the interest of justice refused the same.
Further, as I view the case, to sustain this exception would deprive the plaintiff of a trial on the issues raised in the fourth action — the question of damages for alleged refusal *Page 116 
of the defendant to restore the electric service after notice and request to do so. While during the course of the trial there was testimony brought out bearing on these allegations, as stated by counsel for the plaintiff, it was only pertinent on the question of malice, and counsel in a clear statement to the Court stated that this issue — the issue set up in the fourth action which charged the defendant with failure and refusal to restore the service after notice and request to do so — was not to be submitted to the jury, and the Court so instructed the jury. To this procedure the defendant raised no objection whatsoever. The plaintiff is entitled to a day in Court on this issue and, for this additional reason, I think this exception should be overruled, regardless of what disposition may be made of the other exceptions. As to the exceptions imputing error to his Honor, the presiding Judge, in refusing the defendant's motion for a nonsuit and motion for direction of a verdict, I think the same should be overruled.
In considering the questions presented under these exceptions it will be necessary to refer to the facts involved in the case, but I do not think it necessary to refer to the testimony in detail. For a fuller statement of the testimony reference may be had to the opinion of Mr. Justice Blease. The plaintiff contends that the defendant wrongfully disconnected and discontinued the electric light service on his premises. Defendant admits having discontinued the service as alleged by the plaintiff, but contends that in doing so it was acting within its contractual rights; that, at the time the service was discontinued, the plaintiff was indebted to the defendant for such service. On the other hand, the plaintiff contends that he was not indebted to the defendant, but that defendant was indebted to him at the time the service was discontinued. Further, the plaintiff contends that there was a bona fide dispute as to the amount between the parties and that for this reason alone the defendant had no right to discontinue the service. The defendant denies that there *Page 117 
was any dispute concerning the amount owing for charges for electric service.
It appears from the facts disclosed by the transcript of the record that the plaintiff, who resides in the country not far from the City of Columbia, desiring electric service for his premises, made application in writing to the defendant for such service. The defendant, it appears, was willing to furnish to the plaintiff the service desired, but had no line leading to plaintiff's premises, whereupon the defendant offered to furnish the service, if the plaintiff would advance to the defendant a sufficient amount of money for the construction of the necessary service line and connecting the same, and the parties thereupon signed an instrument of writing to that effect, the instrument signed being referred to as the construction contract. Just when the application for service was made by the plaintiff and when the construction contract was signed by the parties the record does not disclose, but it is reasonable to presume that the construction contract was entered into pursuant to plaintiff having made application to the defendant for electric light service. I call attention to the fact that the application for service which plaintiff made to the defendant was not signed by the defendant. It was simply a written application on the part of the plaintiff to the defendant for the electric light service desired and the construction contract must have been entered into between the parties pursuant to such application having been made, and was therefore executed after the plaintiff made his application for service.
I call attention to this for the purpose of showing that the two papers were not separate, distinct, and independent contracts, as contended, but from the outset were interdependent. The construction contract which was executed by the plaintiff and defendant was based on the application of the plaintiff, which latter paper was signed by the plaintiff only. Both papers pertain to the same transaction. The plaintiff desired electric light service for his premises and this fact *Page 118 
was made known by plaintiff's application for such service. The defendant desired to furnish the service, but had no line to the place in question. Thereupon defendant offered to furnish this service, if plaintiff would furnish the money for the cost of "furnishing, construction, and placing in operation of an electric service line extension, including thecost of service connections. * * *" (italics added), and a contract was accordingly executed by the parties, containing the above-quoted language. The estimated cost of this work and the material to be used in connection with the same was $66.08, which amount of money the appellant advanced to the defendant before the work was commenced, to be refunded to the plaintiff under the terms of said contract, and the rules of the Railroad Commission, to which reference is made in the said contract, to which terms I shall further on in this discussion call attention.
I do not agree with the contention that the two papers, the application for service and the contract, should be treated as independent matters. Both papers were intended for the same purpose, namely, to procure electric light service, and the said sum of money ($66.08) was advanced to the defendant by the plaintiff for that purpose and no other. The description of the premises, for which electric light service was desired, mentioned in one paper, is the same as contained in the other paper. Further, under Rule 15, to which reference is made in the contract, the defendant was to give the plaintiff credit each six months, "in an amount of 25 per cent. of the consumer's bills for service furnished, until the sum of all credits is equal to the original deposit made ($66.08) to the company, plus 6 per cent. interest per annum." Rule 15 further provides:
"Should additional business be secured on the main and distributing lines, built under such deposit, an additional credit will be made of 25 per cent. of the additional business service from the main or distributing line extension. Settlement *Page 119 
to be made to the depositor semi-annually, January 1st and July 1st."
It is thus seen that the two papers are not independent of each other, but that it is necessary for the papers to be considered together. Settlement could not be made with plaintiff under the contract under which he made the deposit, without taking into account the charges made for furnishing electric light service, it matters not whether the papers in question be construed to entitle the plaintiff to receive direct from the defendant payments at certain intervals, or to receive same by way of credit on his bill for service, and this is true, it matters not how many different departments and officers the defendant may maintain to handle its business. My position, therefore, is that the two papers must be considered together, and that, in arriving at the amount owing to the plaintiff for electric light service furnished, there must be taken into account the amount plaintiff was entitled to receive from the defendant under the contract the parties executed. Considering the case from this viewpoint, what is the situation? The leading opinion calls attention to a considerable portion of the testimony, and I shall therefore only refer to such additional parts as I think are especially pertinent to be considered in connection with that pointed out in the leading opinion.
According to the testimony of the plaintiff, he received from the defendant in July, 1925, by way of refund and interest, voucher for the sum of $2.48, but which he did not cash and did not accept for the reason he did not think it the correct amount owing to him. The plaintiff thought he was entitled to a larger sum. This, also, is shown from the letters plaintiff wrote or had written to the defendant. It appears that the plaintiff received one statement from defendant, in connection with the voucher, but which the plaintiff contended was not correct. This is shown in letter dated August 18, 1925. Plaintiff, it appears, continued to try to get from the defendant a full statement showing the accounts, *Page 120 
and he says that between August 27 and December 22, 1925, he did not receive a corrected statement, although he continued to try to get it. In his testimony he says:
"My service was discontinued on December 22, 1925. I cannot see that I owed the Broad River Power Company anything at that time. With reference to the letter of March 1, 1926, I have not received any notice of my account being credited with interest. They claim they did not owe me any interest, but the voucher for $2.48 shows that it includes interest. I did not accept that voucher because it was not enough refund in interest. It was five months when it ought to have been six, and the refund of 72 cents should have been 72 cents a month. From the time I received the voucher for $2.48 there has been a dispute between me and the company as to what was due me by the company, and there is still a dispute. That is what the lawsuit is about. I tried for several months to settle this thing before bringing suit. I think the company, if it had carried out its contract, would have been in my debt and that they are now."
There was, also, testimony tending to show that defendant failed to comply with plaintiff's request for information for amount of money he was entitled to receive on account of the provision in the contract for 25 per cent. of additional business served from the main or distributing line extension. I also call special attention to the following testimony of A.R. Heyward, witness for defendant:
"The only letter I wrote Mr. Barrett was the one dated December 19th. I knew that there was a dispute with Mr. Barrett as to the amount due him by the company on account of his construction contract. But there was no dispute about his bills for electric service. Bills for that were correct. If no voucher had been sent Mr. Barrett, and if he is entitled to the interest which he claims, and if the contract for electric service and the contract for the construction of the line are not to be separated, then the company owed Mr. Barrett at the time he was cut off the sum of 10 *Page 121 
but, if a voucher for $2.48 had been sent him, then he was indebted to the company at the time of the cut-off as I have testified. He was cut off within nine days of another credit due him on account of refund and interest for the six months beginning July 1st. The interest and refund due him on January 1, 1926, on account of his construction contract amounted to $4.67. In nine days after he was cut off he would have been entitled to an additional credit of $4.67."
This voucher of $2.48, referred to, was never cashed, and was never accepted by the plaintiff because it was not enough, as he stated. It did not, according to the plaintiff's contention, represent the correct amount owing the plaintiff by the defendant.
This testimony of the plaintiff and the testimony on behalf of the defendant, in connection with that referred to in the leading opinion, and in connection with the correspondence introduced in evidence and the contracts in question, according to my view, makes out an issue for the jury on the question of whether or not the plaintiff was indebted to defendant at the time the electric light service was disconnected and discontinued. Therefore his Honor, the presiding Judge, properly refused to grant defendant's motion for nonsuit and direction of a verdict.
But granting, for the sake of argument, that the proof was not sufficient to send the case to the jury on the issue of the account between the parties, it does not follow that the defendant was entitled to a nonsuit or a direction of a verdict. If, as contended by the plaintiff on the trial of this case, there was a bona fide dispute between the parties on this question, then the defendant had no right to disconnect and discontinue the electric light service, and a careful reading of the record convinces me that there was not only ground for a bona fide dispute between the parties, as to the account, but that there actually existed a bona fide dispute, and that the jury was warranted, under the testimony, in reaching *Page 122 
such conclusion. This being the case, the plaintiff was entitled to recover against the defendant. To support this view, attention is called to the cases cited in the leading opinion: Poole v. Paris Mountain Water Co., 81 S.C. 438;62 S.E., 874; 128 Am. St. Rep., 923. Johnson v.Carolina Gas  Electric Co., 106 S.C. 447; 91 S.E., 734; and Benson v. Paris Mountain Water Co., 88 S.C. 351;70 S.E., 897.
I shall not quote from these cases for the reason that this opinion is already much longer than I intended it, but for a clear discussion of the rule involved special attention is called to the opinion in each of these cases and the authorities therein cited.
I do not think that the examples given in the leading opinion are applicable to the case at bar. Take, for instance, the example given where an electric light company has outstanding bonds, and has a contract with a consumer to furnish electric light service. The issuing of bonds is one transaction and is a separate and distinct obligation from that of furnishing electric light service, and there can be absolutely no obligation on the company to inquire of the consumer if he holds any of the outstanding bonds before enforcing a collection of an electric light service bill. Whereas, in the case at bar, all acts of the parties point to one end and one purpose — procuring electric light service. The same reasoning may be applied to the other examples given, for in each of them two contracts are involved, two objects are in view, and two purposes to accomplish. Whereas, in the case at bar, there is but one object in view, but one purpose to attain, and the issue involved should be decided with that end in view.
As I view the case, his Honor, the presiding Judge, properly overruled the motions for a nonsuit and direction of a verdict, and I do not think there is any merit in the other exceptions. *Page 123 
It is my opinion, therefore, that all the exceptions should be overruled, and that the judgment of this Court should be that the judgment of the Circuit Court be affirmed.